Title: Proposals to Revise the Virginia Constitution, 12 July 1816. II: Thomas Jefferson’s Notes on Revising the Virginia Constitution, [ca. 1816?]
From: Jefferson, Thomas
To: 


            
              ca. 1816
            
            Convention by the people
            general suffrage for Delegates
            freeholders for Senate
            equal representn.
            seat of govmt every 10th year.
            100. members. Senators older both houses older
            pay to be fixed
            biennial elections
            Govr elected  by people.
            no council
            appt all officers except of legislrs,
            judges reappntble 6 years with approbn Senate
            opns seriatim entd of record.
            division into wards
          